Citation Nr: 1000929	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-38 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Service connection for an acquired psychiatric disorder, 
including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Waco, Texas that, in relevant part, 
denied service connection for PTSD.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at an October 2009 hearing that was held at the RO.

The Board notes that the Veteran's original claim was for 
service connection for PTSD only.  However, the medical 
evidence shows that he has been diagnosed with other 
psychiatric disorders in addition to PTSD, including major 
depressive disorder (MDD) and intermittent explosive disorder 
(IED), which may arise from the same symptoms for which the 
Veteran was seeking benefits.  Therefore, the issue, as 
reflected on the title page of this decision, was broadened 
to include service connection for an acquired psychiatric 
disorder to include PTSD.  See Clemons v. Shinseki, 23 Vet. 
App. 1, 9 (2009).  Given the favorable resolution of the 
Veteran's claim herein, the expansion of the issues in this 
manner will not prejudice the Veteran.


FINDING OF FACT

The Veteran was shown to have an acquired psychiatric 
disorder that at least as likely as not was related to his 
active military service.  


CONCLUSION OF LAW

Viewed in the light most favorable to the Veteran, the 
evidence shows that he has an acquired psychiatric disorder 
that is related to his service. 38 U.S.C.A. §§ 1110,  5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges that The Veterans Claims and 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, and 5126; and implemented by 
regulations set forth at 38 C.F.R. §§  3.102, 3.156(a) and 
3.159 set forth various duties that the VA has to notify and 
assist claimant in developing their claims for VA benefits.  
Insofar as this decision represents a full grant of the 
benefits sought on appeal, any VCAA compliance errors, 
assuming any such errors occurred herein, are harmless and 
will not be further addressed.

In this case, the Veteran claims that he has a psychiatric 
disorder, including PTSD, which resulted from his military 
service during the Vietnam War.

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).   
Service connection may also be granted for any disease 
diagnosed after discharge if all of the evidence establishes 
that the disease was incurred in, or caused by, service.  38 
C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004). The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

Service connection for PTSD requires medical evidence 
diagnosing the disorder in accordance with 38 CFR § 4.125(a), 
medical evidence linking current symptoms to an in service 
stressor, and credible supporting evidence that the claimed 
in service stressor actually occurred.  38 C.F.R. § 3.304(f). 

The evidence necessary to establish that an in service 
stressor actually occurred depends upon whether the Veteran 
"engaged in combat with the enemy." 38 C.F.R. § 3.304(f); 
See also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  If 
the evidence shows that the Veteran engaged in combat with 
the enemy or was a prisoner of war (POW) and the claimed 
stressor is related to those experiences, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in service stressor.  Id. 

If, however, the Veteran did not engage in combat with the 
enemy and was not a POW, or the claimed stressor in unrelated 
to the Veteran's combat or POW experiences, some evidence 
corroborating the Veteran's lay statements is required in 
order to establish that an in service stressor actually 
occurred.  38 C.F.R. 3.304(f)(2).

Also, there is an exception to the requirement for 
verification of an in-service stressor in cases when the 
Veteran was diagnosed with PTSD during service and the 
claimed stressor is related to that service.  In such cases, 
the Veteran's lay testimony alone may establish the 
occurrence of the claimed stressor, absent clear and 
convincing evidence to the contrary, provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 C.F.R. 
3.304(f)(1).

Psychiatric disorders other than PTSD do not share the same 
stressor verification requirement; rather, in such cases, all 
that need been shown is that the disorder most likely onset 
during, or was caused by, a Veteran's service. 

In this case, the RO conceded the Veteran's stressor in its 
February 2009 rating decision.  Therefore, the Board will not 
revisit the adequacy of the stressor but rather will adopt 
the RO's conclusion with respect thereto.  

The Veteran was examined with respect by a VA psychologist 
with respect to this claim in January 2006.  At that time he 
reported difficulties with anger and hostility; his wife 
helped him to control these outbursts.  In the past, he also 
described difficulties with engaging in physical assaults of 
others as well as abuse of illegal drugs.  The Veteran 
described being exposed to frightening instances such as 
mortar attacks during his service, and his father also 
committed suicide while the Veteran was in Vietnam.  
Subsequently, in his stressor statement, which was 
corroborated by a lay statement from a former military buddy, 
the Veteran acknowledged learning of a friend's death in 
Vietnam and being present during suicides and medical 
evacuations.  

At the examination, he reported that he awakened 2-3 times 
per night either to use the restroom of because of his dogs 
barking but he was usually able to return to sleep.  He 
denied nightmares or mood problems, but endorsed feelings of 
guilt about not serving in a direct combat roll in Vietnam.  
He did not socialize with coworkers or others outside of his 
immediate family.  He avoided parties because he feared they 
will trigger a relapse into drug use.  He held a stable job 
for over 2 decades in a family owned business. 

Upon examination, the Veteran's responses to evaluation 
questions were mostly normal with the exception that his 
speech was digressive and over elaborate with a slight 
stammer.  He had difficulty switching among topics. He 
appeared slightly anxious.  

The examiner noted that the Veteran served in Vietnam as a 
clerk and courier and did not experience any direct threats 
to his life, although he reported exposure to wounded and 
burned soldiers at Da Nang.  The only symptoms the Veteran 
attributed to his Vietnam experiences were problems with 
anger and hostility, guilt, and possible interrupted sleep 
with exposure to noise.  The examiner opined that the 
Veteran's symptoms were not consistent with PTSD.  She 
diagnosed depressive disorder NOS; intermittent explosive 
disorder (IED) largely in remission; a remote history of 
polysubstance abuse; a disorder of written expression by 
history; and antisocial personality traits.  

In contrast, VA treatment records from 2002 to the present 
initially reflected diagnoses of depression and questionable 
PTSD.  By 2005, the Veteran's treating VA clinician's 
diagnostic impressions were of moderate to severe PTSD.  An 
August 2006 treatment note from his attending psychiatrist 
specifically attributed these symptoms to the Veteran's 
experiences in Vietnam, including shelling of the base where 
he was stationed, being attacked by locals in Vietnam, his 
father's suicide, and the death of a friend in Vietnam.  His 
treating psychiatrist noted that the Veteran had continued 
problems involving uncontrollable rage, avoided discussions 
of or reminders of Vietnam, had feelings of numbness, and had 
an excessive startle response.  The Veteran's VA treating 
psychiatrist opined that the Veteran "more than satisf[ied] 
the criteria for [PTSD].  Treatment records reflect that 
Veteran has been diagnosed by VA treatment providers with 
PTSD from 2005 to the present time and has been in treatment 
for same.

Moreover, in August 2006, the Veteran's treating psychiatrist 
wrote a letter in support of the Veteran's claim in which he 
noted that he had been treating the Veteran since 2004 and 
had diagnosed him with PTSD related to his war experiences.  
The letter explained that the Veteran did not disclose all of 
his symptoms at his compensation and pension examination 
because he was not asked about them specifically.  The 
psychiatrist attributed the Veteran's symptoms to his Vietnam 
War experiences including losing a friend in Vietnam, his 
father's suicide and exposure to explosions and dead bodies.  
As a result he experienced disturbed sleep that was severe 
enough that his wife can no longer sleep in the same bedroom 
with him.  The Veteran reported daily nightmares of his 
Vietnam experiences and his wife reported that he moans and 
thrashes around in bed.  He has a history of "uncontrollable 
rage" that led to numerous physical confrontations in the 
past.  He avoids reminders of Vietnam.  He is also easily 
startled and avoids crowds.  

At his hearing, the Veteran and his wife testified to similar 
symptoms as those which are set forth above.  The Veteran 
also submitted lay statements from his wife and persons who 
served with him in Vietnam that corroborated his statements 
about traumatic Vietnam experiences as well as his current 
symptoms.

While the Board acknowledges that the VA examiner who 
examiner the Veteran in January 2006 did not diagnose PTSD, 
the Board notes that the Veteran's stressor was conceded by 
the RO and that his treating VA clinicians, including his 
psychiatrist, have all opined that he does in fact have PTSD 
that is related to his military service.  In this case, given 
their extensive experience with treating the Veteran, in 
which he apparently reported additional symptoms that he did 
not report to the VA examiner, the Board finds that, on the 
particular facts of this case, the conclusions of the 
Veteran's treating physicians are more reliable than those of 
the VA examiner.  Moreover, the Board notes that while the VA 
examiner diagnosed a depressive disorder NOS and IED in 
partial remission, she did not explain whether either of 
these disorders were related to the Veteran's service.  
Therefore, the only etiology opinions of record relate the 
Veteran's current psychiatric problems to his military 
service.  

The benefit of the doubt doctrine was applied in favor of the 
Veteran in this case. See, e.g., Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  .


ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD, is granted.


____________________________________________
J. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


